11-2954                                                                   BIA
    Alkahabbaz v. Holder                                                      A023 315 322



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 26th day of June, two thousand thirteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             ROSEMARY S. POOLER,
             PETER W. HALL,
                  Circuit Judges.
    _________________________________________

    RADWAN ALKAHABBAZ,

                      Petitioner,

                           v.                                 11-2954
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________
    FOR PETITIONER:                     Alexandra V. Tseitlin, New York, NY.

    FOR RESPONDENT:                     Tony West, Assistant Attorney General;
                                        Richard M. Evans, Assistant Director;
                                        Jeffrey J. Bernstein, Trial Attorney,
                                        Office of Immigration Litigation,
                                        United States Department of Justice,
                                        Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review is
DISMISSED.
     Petitioner Radwan Alkahabbaz, a native and citizen of
Syria, seeks review of a June 23, 2011, order of the BIA
denying his motion to reopen. In re Radwan Alkahabbaz, No.
A023 315 322 (B.I.A. June 23, 2011). We assume the parties’
familiarity with the underlying facts and procedural history
of the case.
     We lack jurisdiction to consider a petition for review of
“any final order of removal against an alien who is removable
by reason of having committed a criminal offense covered in
section 1182(a)(2),” 8 U.S.C. § 1252(a)(2)(C), unless the
petition raises “constitutional claims or questions of law,” 8
U.S.C. § 1252(a)(2)(D), that are “colorable,” see Barco-
Sandoval v. Gonzales, 516 F.3d 35, 40 (2d Cir. 2008). The
jurisdictional bar contained in 8 U.S.C. § 1252(a)(2)(C)
applies equally to a petition seeking review of the BIA’s
denial of a motion to reopen. See Durant v. INS, 393 F.3d
113, 115-16 (2d Cir. 2004). We review the BIA’s denial of
Alkahabbaz’s motion to reopen for abuse of discretion. Ali v.
Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).

     Here, Alkahabba, ostensibly makes two arguments that this
Court has jurisdiction over his petition for review because
his petition raises questions of law regarding the BIA’s
denial of his second motion to reopen. First, Alkahabbaz
argues that the BIA’s decision rests on an incorrect legal
standard relating to the pattern or practice of persecution of
protestors in Syria. However, the BIA correctly considered
the pattern or practice of persecution of protestors in Syria
within the context of whether Alkahabbaz satisfied the “heavy
burden” of establishing prima facie eligibility for relief in
order to justify reopening. See INS v. Abudu, 485 U.S. 94,
104-05 (1988); Matter of Coelho, 20 I&N Dec. 464, 472-73
(B.I.A. 1992).

     Second, Alkahabbaz argues in his reply brief that the
BIA’s decision neglected to address his claim for relief under
the Convention Against Torture (“CAT”). We need not consider
arguments raised for the first time in a reply brief.
Evangelista v. Ashcroft, 359 F.3d 145, 155 n.4 (2d Cir. 2004);
see also Thomas v. Roach, 165 F.3d 137, 146 (2d Cir. 1999).
Nonetheless, on consideration of the merits, we hold the BIA

                              2
need not have addressed his prima facie eligibility for relief
under the CAT because it reasonably concluded that his second
motion to reopen was both time and number-barred, and
Alkahabbaz’s motion failed to establish changed conditions in
Syria sufficient to excuse the strict time and numerical
limitations. See 8 C.F.R. § 1003.2(c)(2), (3)(ii); Norani v.
Gonzales, 451 F.3d 292, 294 (2d Cir. 2006); Matter of S-Y-G-,
24 I&N Dec. 247, 253 (BIA 2007) (where a motion to reopen is
based on changed country conditions, the inquiry is a
comparison between evidence of country conditions submitted
with the motion and those that existed at the time of the
merits hearing).

     Thus, Alkahabbaz’s arguments merely quarrel over the
correctness of the BIA’s factual findings or justification for
its discretionary choices, and do not raise a question of law.
 See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329
(2d Cir. 2006). Accordingly, we lack jurisdiction to consider
the BIA’s denial of his second motion to reopen. See 8 U.S.C.
§ 1252(a)(2)(C); Barco-Sandoval, 516 F.3d at 39.

     For the foregoing reasons, the petition for review is
DISMISSED. As we have completed our review, any stay of
removal that the Court previously granted in this petition is
VACATED, and any pending motion for a stay of removal in this
petition is DENIED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                              3